DETAILED ACTION
- Claims 1-13 and 15-22 are allowed.
	- Claim 14 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held 7/22/2022, Applicant’s representative Mr. Terry Wong authorized the Examiner’s amendment presented below in order to differentiate the current invention from the prior art of record (see interview summary).
-The required terminal disclaimers were filed and approved.
-The filed IDS documents have been considered.
-The closest identified prior art of record including High, Ebrahimi and Lindemann alone or in combination, do not teach or suggest all the features of independent claim 1, as amended. 
In view of the above, independent claim 1 is deemed allowable. Claims 21 and 22 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-13 and 15-20 depend on claim 1 and are therefore allowable by virtue of their dependency.
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Terry Wong following a telephonic interview held on 7/22/2022.

Please amend the claims as follows:

(Currently Amended)	A system for credential authentication, comprising:
an interface configured to:
receive a request from an application for authorization to access, wherein access to the application is requested by a user; and
receive a task request from the application for authorization to access a task, wherein access to the task is requested by the user; and
a processor configured to:
	authenticate the request from the application for authorization to access;
	determine that the task comprises a sensitive task;
	determine a user authentication device;
	provide a challenge for a digital credential to the user authentication device, wherein the digital credential is backed by data stored in a distributed ledger, wherein the user authentication device:
determines a credential request from the challenge;
determines one or more credentials that match the credential request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
	receive a response from the user authentication device, wherein the response comprises the at least one credential;
	determine the response is valid using the distributed ledger; and
	provide an authorization to access the sensitive task when the response is determined to be valid.
(Original)	The system of claim 1, wherein the challenge for the digital credential to the user authentication device is based at least in part on rules.
(Original)	The system of claim 1, wherein the task request from the application for authorization to access the sensitive task is received via an encrypted JSON message.
(Original)	The system of claim 1, wherein the application prompts the user to confirm access to the sensitive task prior to providing the task request for authorization to access the sensitive task.
(Original)	The system of claim 1, wherein authenticating the request from the application for authorization to access comprises providing an access token to the application.
(Original)	The system of claim 1, wherein the processor is further configured to validate a signature on the task request from the application for authorization to access the task.
(Original)	The system of claim 1, wherein the processor is further configured to determine a user identifier based at least in part on the request from an application for authorization to access.
(Original)	The system of claim 7, wherein the processor is further configured to determine the user authentication device based at least in part on the user identifier.
(Original)	The system of claim 1, wherein the response is encrypted.
(Original)	The system of claim 9, wherein the response is encrypted with a per-channel key.
(Original)	The system of claim 1, wherein the response comprises the challenge signed with a user authentication device private key.
(Original)	The system of claim 11, wherein the user authentication device signs the challenge with the user authentication device private key in response to user provided biometric data.
(Original)	The system of claim 12, wherein determining the response is valid comprises validating the challenge signature.
(Canceled)
(Previously Presented)	The system of claim 1, wherein the credential is selected from a credential wallet.
(Previously Presented)	The system of claim 1, wherein the challenge to the user authentication device comprises a set of credentials for satisfying the challenge.
(Original)	The system of claim 16, wherein the set of credentials is based at least in part on a context of the task and on rules that enable access. 
(Previously Presented)	The system of claim 1, wherein the processor is further configured to access a public key in [[a]] the distributed ledger and verify the public key corresponds to a decentralized identifier stored by the credential.
(Previously Presented)	The system of claim 1, wherein determining the response is valid comprises determining that the credential is not expired and that the credential comprises a valid signature associated with the user.
(Currently Amended)	The system of claim 1, wherein determining the response is valid comprises querying the distributed ledger to determine that the credential is not revoked.
(Currently Amended)	A method for credential authentication, comprising:
receiving a request from an application for authorization to access, wherein access to the application is requested by a user;
receiving a request from the application for authorization to access a task, wherein access to the task is requested by the user;
authenticating, using a processor, the request from the application for authorization to access;
determining that the task comprises a sensitive task;
determining a user authentication device;
providing a challenge for a digital credential to the user authentication device, wherein the digital credential is backed by data stored in a distributed ledger, wherein the user authentication device:
determines a credential request from the challenge;
determines one or more credentials that match the credential request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
receiving a response from the user authentication device, wherein the response comprises the at least one credential;
determining the response is valid using the distributed ledger; and
providing an authorization to access the sensitive task when the response is determined to be valid.
(Currently Amended)	A computer program product for credential authentication, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a request from an application for authorization to access, wherein access to the application is requested by a user;
receiving a request from the application for authorization to access a task, wherein access to the task is requested by the user;
authenticating the request from the application for authorization to access;
determining that the task comprises a sensitive task;
determining a user authentication device;
providing a challenge for a digital credential to the user authentication device, wherein the digital credential is backed by data stored in a distributed ledger, wherein the user authentication device:
determines a credential request from the challenge;
determines one or more credentials that match the credential request;
provides a credential list including the one or more credentials to the user; and
receives a selection from the user of at least one credential of the one or more credentials;
receiving a response from the user authentication device, wherein the response comprises the at least one credential;
determining the response is valid using the distributed ledger; and
providing an authorization to access the sensitive task when the response is determined to be valid.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434